Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al., US Patent 7,100,021 (hereinafter Marshall) in view of Song et al., US Patent 6,061,711 (hereinafter Song).
	Regarding claim 1, Marshall teaches:
A processing system comprising an arrangement of tiles and an interconnect for communicating between the tiles (see e.g. fig. 3), wherein: each tile comprises an execution unit for executing machine code instructions (see e.g. col. 6 lines 43-60, col. 7 lines 46-65), each being an instance of a predefined set of instruction types in an instruction set of the processing system (see e.g. col. 7 line 61 – col. 8 line 15), each instruction type in the instruction set being defined by a corresponding opcode and zero or more operand fields for taking zero or more operands (see e.g. col. 10 lines 5-23, col. 
Marshall fails to explicitly teach the exception being an exception enable flag and setting an exception event status to permit interrogation access to the tile.
Song teaches using an exception enable flag used to permit access to a processor and to control synchronization requests (see e.g. col. 5 lines 31-58, col. 6 lines 7-42).

	Regarding claim 2, Marshall in view of Song teaches or suggests:
The processing system of claim 1 wherein each tile comprises a debug interface via which the exception enable flag may be modified, and to permit interrogation access to the tile (see e.g. Marshall col. 11 lines 47-54, Song col. 5 lines 31-58).
	Regarding claim 3, Marshall in view of Song teaches or suggests:
The process system of claim 1 configured to modify the exception event status after interrogation and thereby cause the synchronization instruction to send a synchronization request (see e.g. Marshall col. 11 line 35 – col. 12 line 10, Song col. 5 lines 31-58, col. 6 lines 7-42).
Regarding claim 4, Marshall in view of Song teaches or suggests:
The processing system of claim 3 wherein the exception event status is stored in an exception recovery control register (see e.g. Marshall col. 11 line 35 – col. 12 line 10, exception register).
Claims 12-15 are rejected for reasons corresponding to those given above for claims 1-4.
.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Song, further in view of Eichenberger, US Patent Application Publication 2012/0246654 (hereinafter Eichenberger).
Regarding claim 5, Marshall in view of Song teaches or suggests:
The processing system of claim 1.
Marshall in view of Song fails to explicitly teach wherein each tile in the group comprises: multiple context register sets, each context register set arranged to store a program state of a respective one of multiple threads; and a scheduler arranged to schedule the execution of a respective one of a plurality of worker threads in each of a plurality of time slots in a repeating sequence of interleaved time slots, with the program state of each of the worker threads being stored in a respective one of said context register sets; wherein according to said bulk synchronous parallel scheme, the exchange phase is held back until all the worker threads on all the tiles in the group have issued a synchronization request to indicate they have completed the compute phase.
Eichenberger teaches using multiple storage/register sets for worker threads, scheduling worker threads in time slots, and holding worker threads for synchronization (see e.g. para. [0052-3], [0056-62], [0065-7]).

Regarding claim 6, Marshall in view of Song and Eichenberger teaches or suggests:
The processing system of claim 5, wherein the exchange phase is arranged to be performed by a supervisor thread separate to the worker threads, wherein the supervisor thread executes the synchronization instruction (see e.g. Eichenberger para. [0052-3], [0056-62], [0065-7], master thread).
Regarding claim 7, Marshall in view of Song and Eichenberger teaches or suggests:
The processing system of claim 6, wherein the execution unit on each tile is configured to pause instruction issue from the supervisor thread in response to 
Regarding claim 8, Marshall in view of Song and Eichenberger teaches or suggests:
The processing system of claim 6, wherein the context register sets on each tile comprise: multiple worker context register sets arranged to represent the program state of respective ones of said plurality of worker threads, and an additional supervisor context register set comprising an additional set of registers arranged to represent a program state of the supervisor thread (see e.g. Eichenberger para. [0052-3], [0056-62], [0065-7]).
Regarding claim 9, Marshall in view of Song and Eichenberger teaches or suggests:
The processing system of claim 6, wherein: the supervisor thread is arranged to begin by running in each of said time slots; the instruction set further comprises a relinquish instruction and the execution unit is configured so as, in response to the opcode of the relinquish instruction, to relinquish the time slot in which the relinquish instruction is executed to the respective worker thread (see e.g. Eichenberger para. [0052-3], [0056-62], [0065-7]).




	Claims 10, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Song, further in view of Bequet et al., US Patent Application Publication 2018/0181446 (hereinafter Bequet).
Regarding claim 10, Marshall in view of Song teaches or suggests:
The processing system of claim 1.
Marshall in view of Song fails to explicitly teach programmed to perform a machine intelligence algorithm in which each node in a graph has one or more respective input edges and one or more respective output edges with the input edges of at least some of the nodes being the output edges of at least some others of the nodes, each node comprising a respective function relating its output edges to its input edges, with each respective function being parameterized by one or more respective parameters, and each of the respective parameters having an associated error, such that the graph converges toward a solution as the errors in some or all of the parameters reduce, wherein each of the tiles models a respective subgraph comprising a subset of the nodes in the graph, wherein said group is selected at least in part by an operand of the synchronization instruction.
Bequet teaches performing a machine learning algorithm with a directed acyclic graph having nodes with input and output edges, and correcting errors using a grid of processors (see e.g. fig. 11, para. [0093], [0221], [0241]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Marshall, Song, 
Regarding claim 11, Marshall in view of Song and Bequet teaches or suggests:
The processing system of claim 10, wherein the operand of the synchronization instructions selects whether to include only tiles on the same chip or tiles on different chips in said group (see e.g. Marshall col. 7 lines 35-45).
Claim 16 is rejected for reasons corresponding to those given above for claim 10.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/419373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have significantly overlapping claim scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive.
Applicant argues a lack of teaching in Song of controlling synchronization requests.
Examiner respectfully disagrees. Song teaches executing a synchronization instruction to synchronize a co-processor and processor. The co-processor signals the processor via an interrupt request to indicate synchronization (see e.g. col. 8 lines 5-22). Such interrupt requests are controlled by the VIMSK and VISRC flags to determine whether they are allowed to interrupt the processor (see e.g. col. 5 lines 31-58, col. 6 lines 7-42).
Applicant argues “Song does not disclose that its synchronisation instruction sets an exception event status and, certainly not, in response to the VISRC or the VIMSK”

Examiner respectfully asserts that Song was not relied upon to explicitly teach that its synchronization instruction sets an exception event status in response to the VISRC or the VIMSK. Song was relied upon to teach using an exception enable flag used to permit access to a processor and to control synchronization requests.
Regarding claim 1, Applicant argues a lack of teaching of “execution of the synchronization instruction depends on the state of an exception enable flag”

Examiner respectfully disagrees. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “the synchronization instruction is executed during an exception event”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Argued claim 1 does not state that the synchronization instruction is executed during an exception. It merely states that execution of the synchronization instruction depends on the state of an exception enable flag.
Applicant argues a lack of teaching of a debug tool.
Examiner respectfully disagrees. Exception processing logic including an exception handler teaches the debug tool as claimed. Both Marshall and Song teach exception processing logic including an exception handler (see e.g. Marshall col. 11-12, Song col. 4 lines 5-16).
Regarding claim 12, Applicant argues a lack of teaching of “in a second state of the exception enable flag, execution of the synchronisation instruction does not send the synchronisation request”

Examiner respectfully disagrees. An instruction can be executed without being completed. Marshall teaches that if an exception occurs while a bsync instruction is executing, the synchronization request is not sent because bsync does not complete, and an exception handler is notified. The bsync instruction executes but does not complete, and therefore execution of the bsync instruction does not send the synchronization request. Applicant has not claimed that the synchronization instruction must complete.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOHN M LINDLOF/           Primary Examiner, Art Unit 2183